EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 18-20 directed to the structure claims of Group II, non-elected without traverse in applicant’s remarks filed 08/30/2021 in response to a restriction requirement mailed 06/28/2021.  The structure Claims 18-20 of non-elected Group II are not eligible for rejoinder with the method Claims 1-17 of elected Group I, because non-elected Claims 18-20 neither depend from nor require all limitations of allowable Claims 1-17 (see MPEP § 821.04).  Accordingly, Claims 18-20 have been cancelled (see MPEP § 821.02 teaching “[w]here the initial requirement is not traversed (either expressly or by virtue of an incomplete reply), the examiner should take appropriate action on the elected claims…”).

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as Applicant’s Specification teaches in ¶ 0019-20]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered): 
Regarding Claim 5:
In Line 4: Delete “second”.  Insert ---third--- because the “second metal line” as instantly claimed cannot reasonably be located between itself (see Applicant’s ¶ [0042] & Fig. 11).

Regarding Claim 14:
In Line 4: Delete “second”.  Insert ---third--- because the “second metal line” as instantly claimed cannot reasonably be located between itself (see Applicant’s ¶ [0042] & Fig. 11).

Regarding Claims 18-20:
Cancel Claims 18-20.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 and 13, similarly including a method of forming an interconnect, the method comprising, inter alia: 
patterning vias and a trench in the second dielectric, wherein the vias are present over at least one of the metal lines and the trench is present over the vias, and wherein the patterning forms patterned portions of the second dielectric and the etch stop liner over at least another one of the metal lines; and
forming a protective dielectric arch on the patterned portions of the second dielectric and the etch stop liner over the at least another one of the metal lines
Specifically, although closest prior art of record U.S. Pre-Grant Pub. 2018/0061700 to Sun et al. (from hereinafter Sun) teaches an arch-shaped dielectric structure analogous to applicant’s claimed “patterned portions of the second dielectric and the etch stop liner”, Sun fails to further teach or suggest the above-cited novel feature of Claim 1 including “forming a protective dielectric arch on the patterned portions of the second dielectric and the etch stop liner over the at least another one of the metal lines”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Additional Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed relevant to the patentability of the claimed invention:
U.S. Pre-Grant Pub. 2014/0035142 to- Yang et al.

U.S. Pre-Grant Pub. 2020/0006139 to- Tseng et al.

U.S. Pre-Grant Pub. 2021/0013096 to- Ho et al.

U.S. Pre-Grant Pub. 2020/0161180 to- Mignot et al.

U.S. Patent No. 8,114,769 to- Srivastava et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892